Citation Nr: 0800999	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-29 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an earlier effective date for the grant of a 
total disability rating based on individual unemployability 
(TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1943 to 
July 1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision.


FINDING OF FACT

In a statement received in August 2006, the veteran indicated 
that he wished to withdraw his appeal.


CONCLUSION OF LAW

Criteria for withdrawal of a Substantive Appeal by the 
veteran of his claim of entitlement to an earlier effective 
date for TDIU have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a statement received in August 2006, the veteran indicated 
that he wished to withdraw his appeal.  Under 38 U.S.C.A. 
§ 7105, the Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the veteran or by his authorized 
representative.  38 C.F.R. § 20.204.  The veteran has 
withdrawn his appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  As 
such, the Board does not have jurisdiction to review his 
claim of entitlement to an earlier effective date for TDIU 
and it is dismissed.  


ORDER

The claim for an earlier effective date for TDIU is 
dismissed.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


